Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered March 26, 2003, convicting him of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was coerced is unpreserved for appellate review since the defendant failed to move to vacate his plea or otherwise raise this issue before the County Court (see People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Reels, 17 AD3d 488 [2005]; People v Konstantinides, 295 AD2d 537, 538-539 [2002]; People v Coles, 240 AD2d 419 [1997]). Furthermore, the defendant’s claim that his plea was not knowing, voluntary, and intelligent because it was prompted by misrepresentations regarding the validity of a prior conviction cannot be reviewed on direct appeal since it is based on matter which is dehors the record (see People v Spotards, 23 AD3d 586 [2005]; People v Reels, supra at 489). Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.